Citation Nr: 0812097	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to an initial compensable evaluation for 
residuals of bilateral stress fractures. 

4.  Entitlement to service connection for bilateral flat 
feet.

5.  Entitlement to nonservice-connected pension.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission





ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

On the veteran's substantive appeal he requested a hearing at 
the local VA office with a Decision Review Officer.   The 
veteran subsequently withdrew this request on October 23, 
2006.

The issues of service connection for bilateral flat feet and 
nonservice-connected pension are addressed in the REMAND 
portion of the decision below and are REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The evidence does not establish a current low back 
disability.

2.  The evidence does not establish a current hip disability.

3.  The veteran's residuals of bilateral stress fractures 
manifest in no limitation of motion or other objective 
symptomatology, although he did report subjective complaints 
of pain. 

CONCLUSIONS OF LAW

1.  A lower back disability was not incurred in or aggravated 
by active service, or caused or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  A bilateral hip disability was not incurred in or 
aggravated by active service, or caused or aggravated by a 
service connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

3.  The criteria for a compensable evaluation for the 
residuals of bilateral stress fractures have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881. 
 
In this case, in a February 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any further evidence in his 
possession that pertains to the claim.  In September 2005 and 
November 2005 letters, the RO informed the veteran of the 
information and evidence needed to substantiate claims for 
secondary service connection.  A March 2006 letter advised 
the veteran to submit evidence concerning the level of his 
disability, including evidence addressing the impact of his 
condition on employment and the severity and duration of his 
symptoms, as well as the distribution of duties in obtaining 
such evidence.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This letter also advised the veteran of the 
information and evidence needed to establish an effective 
date for his disabilities.  The veteran was advised of the 
rating criteria needed to obtain a compensable evaluation in 
the July 2005 rating decision.  The bilateral stress fracture 
claim was last readjudicated in October 2006. 

Moreover, with respect to the claim for a higher rating for 
his bilateral stress fractures of the feet, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA treatment records, and 
a VA examination report.  The Board notes that a VA 
examination was not scheduled for his back and hip claims.  
However, there is no competent evidence of back or hip 
disabilities in service or presently.  Thus, an examination 
is not warranted.  See 38 C.F.R. § 3.159(c)(4). 
 
As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran responded to the notice 
indicating that all treatment is rendered at VA medical 
facilities, and these records have been obtained.  There is 
no indication that there are additional relevant records to 
obtain and there is no additional notice that needs to be 
provided.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
veteran.  See Sanders, 487 F.3d 881; see also Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection for Lower Back and Bilateral Hip 
Disabilities

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A disability that is proximately due to, the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  When aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service- connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  The Board notes that effective October 10, 2006, 
38 C.F.R. § 3.310 was amended; however, under the facts of 
this case the regulatory change does not impact the outcome 
of the appeal

The veteran contends that he suffers from lower back and hip 
disabilities which began in 1970 as a result of his service 
connected bilateral stress fractures.  

As an initial matter, the veteran's service medical records 
are negative for complaints or findings of any low back or 
hip disability.  The first evidence in the record mentioning 
a back problem is a VA outpatient report from March 2001 in 
which a past history of a backache was noted.  In the same 
treatment record, the veteran denied current back or joint 
pain.  A December 2004 entry noted a diagnosis of 
degenerative disc and joint disease of the cervical spine, 
but the records contain no diagnosis of any low back 
disorder.  The medical records are completely devoid of any 
complaints or findings of hip problems.

It is important to point out at this juncture that pain is 
not, in and of itself, a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (Pain alone 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute disability for 
which service connection may be granted.).  In light of the 
lack of any medical findings suggesting a current low back or 
hip disability in the VA medical records, service connection 
for such conditions must be denied.  In this regard, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Increased Rating for Residuals of Bilateral Stress Fractures

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran's current noncompensable rating has been assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under 
Diagnostic Code 5284, moderate residuals of foot injuries 
warrant a 10 percent evaluation.  A 20 percent rating 
requires moderately severe residuals.  Severe residuals of 
foot injuries warrant a 30 percent evaluation.  38 C.F.R. § 
4.71a.

Service medical records indicate the veteran was seen in June 
1969 and diagnosed with early clinical stress fracture of 
both os calsis.  He was to treat the area with ice, placed on 
light duty for 6 days, and given heel pads. 

The VA outpatient treatment records reveal no complaints, 
treatment, or findings concerning his feet.  The veteran 
indicated on his claim form that he had never had any type of 
treatment for his feet after his initial diagnosis with 
bilateral stress fractures in 1969.

In a VA examination afforded to the veteran in June 2005, the 
veteran contended that at one time he took one or two 
ibuprofen per day for his feet, but such was discontinued.  
The veteran indicated that he had good days and bad days with 
his feet.  He also indicated he had never been seen by a foot 
doctor, never used a crutch, brace, cane, or corrective 
shoes, and never had surgery or additional injury to his 
feet.  The veteran did not take any days off or lose time at 
his farming job due to his foot condition.  The physical 
examination indicated that the veteran walked without 
limping; had no shoe inserts; his Achilles were parallel and 
not tender; he had mild callus formation on the medial side 
of his great toes bilaterally; no deformity; and bilateral 
pulses were present and equal.  The veteran had full range of 
motion of the ankle joints actively, passively, and 
repetitively.  There was no weakness or fatigability with 
repetitive movement; the veteran could wiggle his toes; had 
good strength on movement; no varus or valgus deformity; no 
tenderness on plantar fascia area; no changes in alignment of 
Achilles tendon without weight bearing or with weight 
bearing.  The examiner noted mild discomfort to pain 
requiring ibuprofen as needed.  The bilateral foot x-rays 
revealed no evidence of fracture or dislocation.  There was a 
small calcaneal spur seen on the left foot.  

The veteran's residuals of bilateral stress fractures 
manifest only in mild pain.  Objective findings of at least 
moderate symptomatology are not shown.  The veteran's medical 
treatment records note no complaints regarding the veteran's 
feet, he has no limitation of motion, and no limp.  

Thus, for the reasons set forth above, the preponderance of 
the evidence is against an evaluation in excess of the 
noncompensable evaluation currently assigned. 

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  While the veteran contends in correspondence that 
his feet interfere with employment, at the VA examination he 
reported no time lost from farming, and only mild subjective 
complaints were noted.  Therefore, the Board finds that the 
criteria for submission for consideration of extra-schedular 
ratings are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for a lower back disability 
is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to an initial compensable evaluation for 
residuals of bilateral stress fractures is denied. 


REMAND

A review of the record reflects that the veteran's August 
2005 correspondence, construed liberally, reflects 
disagreement with the denial of service connection for his 
bilateral flat feet by the July 2005 rating decision.  It 
does not appear that a statement of the case has been issued 
on this issue.  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After 
the RO has issued the statement of the case this claim should 
be returned to the Board only if the veteran perfects the 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

Concerning the veteran's claim for a nonservice-connected 
pension, it is unclear from the record whether the veteran is 
currently employed and his yearly income.  In this regard, 
while the veteran has stated he has not been employed for 
years, he reported being self employed as a farmer on his VA 
examination, and on his application.  A deferred rating 
decision indicated that the veteran should be sent a letter 
to clarify such, but there is no indication that any letter 
requesting such information was ever sent.  Thus, the veteran 
should be requested to complete the appropriate income forms 
and to supply a copy of his recent tax returns or some other 
documentation which indicates his yearly income.  

Finally, although the veteran was provided with notice 
pursuant to the VCAA in February 2005, a review of the record 
indicates that the RO neglected to furnish the veteran with 
proper notice concerning his claim for nonservice-connected 
pension.  Such notice was indicated as an attachment to the 
VCAA letter but a copy was not provided in the veteran's 
claims folder.  Thus, corrective notice can be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 
C.F.R. 
§ 19.26, including issuance of a Statement 
of the Case, so that the veteran may have 
the opportunity to complete an appeal on the 
issue of service connection for bilateral 
flat feet (if he so desires) by filing a 
timely substantive appeal.

2.  Ask the veteran to complete a new income 
form to provide his earned income from all 
self employment, and to provide evidence 
such as tax returns or other documentation 
indicating his yearly income. 

3.  Send the veteran and his representative 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
and evidence needed to substantiate a claim 
for a nonservice-connected pension.

4.  Thereafter, the claim for pension 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

Thereafter the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


